b<n-/s
                                ELECTRONIC RECORD




COA#       05-14-01067-CR                        OFFENSE:        29.03


           Jimmy Dewayne Hill v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       DISMISSED                 TRIAL COURT: 363rd Judicial District Court


DATE: 05/18/2015                   Publish: NO   TC CASE #:      F-0953582-W




                           IN THE COURT OF CRIMINAL APPEALS


          Jimmy Dewayne Hill v. The State of
STYLE:    Texas                                       cca#:           tan%ml&
         PRO SE                       Petition        CCA DisDOSition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f£-/ife.c/                                   JUDGE:

DATE:      ^t/A,     2.^    ZO/<                      SIGNED:                          PC:
              /        s
JUDGE:      PC-                                       PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD